ON REHEARING.                  [En Banc. November 17, 1937.]
On August 16, 1937, there were filed in this case the following: (1) an opinion in which four of the judges of this court, as then constituted, concurred; (2) an opinion specially concurring in the result of the preceding opinion; and (3) a dissenting *Page 179 
opinion in which the then remaining four judges concurred.
On September 20, 1937, Judge Warren W. Tolman, the writer of the dissenting opinion, resigned his position as judge of this court and was succeeded in office by Judge George B. Simpson. Thereafter, on October 13, 1937, a petition for rehearing of the above-entitled cause was granted, and the cause was reheard EnBanc on October 27, 1937, with the following results: Judges Main, Holcomb, Blake, and Geraghty adhere to the views expressed in the original opinion of Judge Holcomb; Judge Millard adheres to the views originally expressed in his specially concurring opinion; Chief Justice Steinert, Judges Beals and Robinson adhere to the views expressed in the dissenting opinion of former Judge Tolman; and Judge Simpson concurs in the views expressed in the dissenting opinion. *Page 180